OFFICE   OF   THE   ATTORNEY    GENERAL     OF   TEXAS
I
                                       AUSTIN
I
    ~RO”Et-3SELLERS
/   ATTORNEY GENERAL




    Honorable    Roy L. HLll
    county  Attorney
    mlnneas counw
    Ballingor, Texas

    Deer Slrr




    of this SL::
    as follows:
                                                   letter   reoelved
                                                   to the authority
                                                  ellmf the county
                                                ide from her regular
                                                 the respeotiveCom-
                                                  of County funds for

                              ve already ruled on this
                            erstend tNs method a? keeping
                             prevalent over Texas, and if
                            e mail me a'oopy of the opinion.
          If you do not have this question prepared from e
          former opinion, then will you please edvlse, if
          In your opinion the CowaisslonersCourt has the
          euthorityj to have their individualaccounts kept,
          and pay for suoh services with County Funds?"
Eon. Roy L. Hill, Page 2


         The letter of the County Judge addressed to you,
a& referred to in your letter es quoted above is l,npsrt as
follcVs:
          "In th6 case of Stephens et al v. lrdllls County
     113    U. 2 D page 944. The court passed on whether
           9.
     or not there was a contract betveen tha County Trea-
     8urer and the Commls8ionerCourtj for paylag the
     Treasurer extra money for tha work she did for the
     oonualasl.otiers
                    outalda of her regular offloial  duties
     as County Treasurer.
          'The question I vent to knw la, can the Corn--
     missioners oourt pay out of their reed and bridge fund
     money to the Count7 Treasurer for keaplng separate
     books for eaoh Comlaaloners preolnot, making a mota-
     thly itemized stetement es to the receipts,  and dls-
     trubments for eaoh Commissionerpmoinot, laoh mouth,
     and then oomplllng at tha end of the year all this
     .ttormstlon,Into an annual report for eaoh Comnla-
     lloMM   preoinot.
          "This of oourae will be over, and above the
     salary she receives for porforisfng her regular of-
     floial duties as County Troaauror.”
          Generally speaking, the Laglalaturohas the power to
~r$i;     the duties and to fix the 0      nsation of the County
              (See Section 44, Article F
                                       1 of the State Conatltuthon).
Artiolas $41,    3942 and 5943, Vernon*a Annotated Civil Statutes    are
applioableto the County Treasurer and fix the maximum oompensation
as aazm relates to only the duties of hla office and ~OVOno appli-
oatlon to extra servloes as referred to in your latter.
          Opinion No. O-59 of this Department holda that it is
permlsslblefor 8 County !Preasurerto aooept compensationfor
servicearendered beyond the duties of his offlca where the per-
formance of suoh services  called for la olearly not within the
soope of the offloiel &uties of the office which he holds.
          It is apparent that keeping the aooounts of eaoh oounty
             ia an addition to and is not a part of the offioial
ocmslplssioner
duties of the County Treasurer.  (See the oaae of Stephens et al
v. Mills County, 113 9. W. (2d) 944).
BOX%.Roy L. Hill, Pege 3


          It is well establishedin this State, 8s stated in
Texas JurlsprudeMe, Vol. 11, P. 564:
     "Comtulssloners~Courts are courts of limited juris-
     d,iotlon,in that their authority extends only to
     matters pertaining to the goner81 welfare of their
     respective oounties and that their powers em only
     those expressly or Fmplledlyoonferred upon them by
     law, that Is, by the Constitutionand atatutes  of
     the State."
           The cese of Stephen et al v. Wills County, supn,
stron& indloates that the Comiasloners@ Court hes the legal
euthorltyto contraot with the County Treasurer for the purpose
of keeping the aooounts of each County Ccemlssloner,  and suoh
servloes81% additional to end not a p8bt of his duties 88 County
Tn8surer.
           For the purposes of this opinion     we must presume that
the Comnissloners*Court of your oounty is oomplylngvLth the
provialons of Article   6740,  V. A. C. S., as interpretedby the
SupremeCourt of this State in the case of Stovall v. Shiverq
103 9. W. (2d)   363, end that the road end bridge fund of the
oounty, other than the funds derived from registrationof auto-
aobilea reoelved under Artlole    6679~lo,    V. A. C. S., vhloh we
hpve held should be oerried in a separate      and distinct ro8d end
bridge fund eooount, is C8rriOd in a Sing10 8ooount and is frm
time to time apportioned to the four Commlssioners~preolnots
respectivelyes was done in the 0888 of Garland v. Sanders, 114
9. W. (2d) 302. If this assuaptlon 1s oorreot, we knov of no
reason why the Commissioners1 Court      may not employ the County
Treesurer,   or eny other person to keep the aocounts of eaoh
oounty oomlsslomr for his nspeotive preolnot and pay for
suoh servloes out of the road and bridge Fred of the oounty
since there is no duty imposed upon the County Treasurer or
any other offloer to keep suoh a detailed record and report of
the receipts and disbursementsfor each oommissioner~sprecinct.
           If the road and bridge fund is not carried in a single
eooount but is divided Into four separate and dlstlnot aooounts
there would be no necessity for such extra bookkeepingfor the
County Treasurer'sbooks would at all times show the amounts
ga. R0y L. Roll, P8g8 4


OredftOd end OhRFged to eaoh C?fsaid preoiacta and the ~~SPQC-
tive belanoe in ench, if any.

                                    Yours very truly
                 ...F.~,
                                ATTORREY   GiEHEIULOF TgxAs


                                           ArdeLl William
          ;',a       _.~                        AOai8tont

Aum